Case 9:18-mc-81148-UNA Document 30-3 Entered on FLSD Docket 09/30/2018 Page 1 of 1




      To	Whom	This	May	Concern,	
      	
      I	worked	with	and	knew	Owen	Headley	for	four	years	at	
      Hammock	Pointe	elementary	school	during	my	tenure	as	an	
      ESE	(Special	Needs)	paraprofessional	as	said	school	from	2012	
      to	2016.	
      	
      I	must	say,	in	my	own	opinion,	based	upon	my	conversations	
      and	experiences	with	Owen,	the	accusations	that	have	been	
      brought	forth	here	are	not	only	absolutely	shocking	but	border	
      on	the	fantastical,	for	what	we	have	here	is	an	intelligent	being,	
      a	warm,	thoughtful,	and	kind	man,	one	who	chooses	his	words	
      carefully	as	to	not	offend,	but	to	spread	words	of	kindness	and	
      wisdom—this	is	a	gentle	soul,	someone	always	at	the	ready	to	
      assist	when	needed,	both	professionally	and	personally.	
      	
      Whether	is	was	tips	on	teaching	skills	or	how	to	properly	use	a	
      tool	(literally,	I	mean;	the	man	is	a	skilled	builder	and	
      craftsman	as	well)	Owen	was	always	eager	to	share	and	help	
      you	grow—and	he	did	this	for	free,	never,	ever	expecting	
      anything	in	return.	
      	
      A	gentle,	yet	soft-spoken	giant,	this	human	being	has	already	
      been	subjected	to	too	much	horrific	public	scrutiny;	I	hope	this	
      letter	as	well	as	the	weight	of	the	evidence	presented	helps	
      free	this	man	from	the	horrendous	physical	and	mental	prison	
      he	has	found	himself	unfairly	confined;	it	seems	unjust	and	
      barbaric.	
      	
      	
      Adam	Wilk	
      	
      	
      	
